In the first place, my opinion is, without any curative statute, that the irregularity in the tax sale upon which the judgment in this case is being reversed would not invalidate the sale. But, concede, for argument's sake, it would. If sections 4328 and 4332, Code 1906 (Hemingway's Code 1927, sections 8247 and 8251), do not cure such irregularities in tax sales, I am unable to see what the purpose of those statutes was. The first section referred to provides, among other things, that no "error in conducting the sale," for taxes "shall invalidate a sale" made "at the proper time and place;" and the second section referred to provides, among other things:
". . . And no such conveyance shall be invalidated in any court except by proof that the land was not liable to sale for the taxes, or that the taxes for which the land was sold had been paid before sale, or that the sale had been made at the wrong time or place; and, if any part of the taxes for which the land was sold was illegal or not chargeable on it, but part was chargeable, that shall not affect the sale nor invalidate the conveyance, unless it appear that before sale the amount legally chargeable on the land was paid or tendered to the tax collector."
It is true that our court has held that neither of these statutes was intended to validate a tax sale where the requisitefundamentals for such a sale have been violated.
But the failure of the tax collector, through error or otherwise, in properly calculating the true amount of the delinquent taxes and damages due by the taxpayer, is not one of the fundamental requisites of a valid tax sale. It is rather a long stretch of the imagination, it seems to me, to hold, as the majority opinion does, that in a case of this kind the public revenues will suffer, for the taxpayer is still liable for any deficit that might exist after the sale of his property, and furthermore, the tax collector is liable on his bond for all taxes he fails to collect through his own fault.
SMITH, C.J., concurs in this dissent. *Page 874